Citation Nr: 1401762	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  12-12 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for residuals of head trauma.

2.  Entitlement to service connection for a kidney disorder.

3.  Entitlement to service connection for a spleen disorder.

4.  Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from September 1966 to September 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the VA Regional Office (RO) in San Diego, California.  Although a separate rating decision as to the issue of entitlement to a TDIU was not provided, considering the actions taken during this appeal, the Board concludes that such issue is properly before it.  Due to the location of the Veteran's residence, jurisdiction of the appeal is with the RO in Boston, Massachusetts.  

In February 2010 and November 2013, the Veteran testified at hearings conducted before a Decision Review Officer and the undersigned, respectively.  Transcripts of both hearings have been associated with the claims file.

The issue of entitlement to a TDIU being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record, particularly the Veteran's service treatment records (STRs) showing a severe 1968 motor vehicle accident, a positive July 2013 nexus statement from a VA physician relating residuals of head trauma to an in-service head injury incurred in the motor vehicle accident, as well as the Veteran's testimony regarding incurring head trauma during the in-service motor vehicle accident, shows that the Veteran has residuals of head trauma that are likely as not related to his military service.

2.  In November 2013, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appellate review his appeal of the claims for service connection for kidney and spleen disorders.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of head trauma have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

2.  The criteria for withdrawal of the appeal for service connection for a kidney disorder by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

3.  The criteria for withdrawal of the appeal for service connection for a spleen disorder by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran has withdrawn the appeal for entitlement to service connection for kidney and spleen disorders.  See November  2013 statement.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of those issues and they are dismissed.


ORDER

Entitlement to service connection for residuals of head trauma is granted.  

The appeal for entitlement to service connection for a kidney disorder is dismissed.

The appeal for entitlement to service connection for a spleen disorder is dismissed.


REMAND

Regrettably, a remand is necessary for further evidentiary development for the issue of entitlement to a TDIU.  Prior to this decision, the Veteran was service-connected for posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling; tinnitus, evaluated as 10 percent disabling; residuals of fractured nose, evaluated as 10 percent disabling; bilateral mild hyperemia of the conjunctiva, evaluated as zero percent or noncompensably disabling; and bilateral hearing loss, evaluated as zero percent or noncompensably disabling.  His combined total disability rating was 60 percent.  As such, the Veteran did not qualify for a TDIU on a schedular basis as his total disability rating for two or more disabilities was not 70 percent disabling.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

However, in light of service connection being granted for residuals of head trauma, a remand is necessary so that the such disability can be evaluated prior to the issue of entitlement to a TDIU being decided.  Furthermore, if after determining the appropriate rating for the now service-connected residuals of head trauma, the Veteran still does not meet the schedular requirements for a TDIU, after reviewing the evidence, the Board has determined that the criteria are met for referral to the Director, Compensation & Pension (C&P) Service, for consideration of extraschedular entitlement to a TDIU.  As the Board is prohibited from assigning an extraschedular TDIU in the first instance, a referral to the Director, C&P Service, is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Implement the grant of service connection for residuals of head trauma and assign a disability rating for those residuals.  

2.  If, after implementing the grant of service connection for residuals of head trauma, the Veteran does not meet the schedular criteria for the award of a TDIU, then refer the TDIU claim to the Director, C&P Service, for extraschedular consideration consistent with 38 C.F.R. § 3.321(b)(1).  A copy of the Director's decision on this extraschedular TDIU claim must be included in the claims file.  

3.  Then, readjudicate the issue remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  





(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


